DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-7 and 15-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over LEE et al (US 2015/0325372) in view of CHUNG et al (US 2013/0286535).
Regarding claim 1, LEE teaches a multilayer ceramic capacitor (Fig. 11, 100) comprising: a laminated body (Fig. 11, 110) including a plurality of dielectric layers (Fig. 10, 1110) and a plurality of internal electrodes (Fig. 10, 1200/1300) that are alternately laminated (Fig. 10), the laminated body including a first main surface (Fig. 11, outer surface on left in W direction) and a second main surface (Fig. 11, outer surface on right in W direction) facing each other in a lamination direction (Fig. 11, W), a first end surface (Fig. 11, outer surface on left in L direction) and a second end surface (Fig. 11, outer surface on right in L direction) facing each other in a length direction (Fig. 11, L) orthogonal or substantially orthogonal to the lamination direction (Fig. 11), and a first side surface (Fig. 11, outer 
However, LEE fails to fully teach that a length of a gap between an end of the first internal electrode and the first end surface of the laminated body in the length direction is in a range from about 5 µm to about 50 µm.
CHUNG teaches that a length of a gap (Fig. 5, Ms) between an end of the first internal electrode (Fig. 5, 28) and the first end surface (Fig. 5, Ss2) of the laminated body (Fig. 5) in the length direction (Fig. 5, left to right) is in a range from about 5 µm to about 50 µm (multiple examples Gmin 15 µm [Table 2]; Gmin=Ms [0016]).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the invention to combine the teachings of CHUNG to the invention of LEE, in order to construct the 
Regarding claim 2, LEE, as modified by CHUNG, further teaches that an end portion of the second internal electrode on a first end surface side (Fig. 10, left side of 1300) is located at a position overlapping an end portion of the first internal electrode on a first end surface side as viewed from the lamination direction (Fig. 10, left sides of both 1200 and 1300 overlap see Fig. 7A/7B).  
Regarding claim 3, LEE, as modified by CHUNG, further teaches that an end portion of the second internal electrode on a second end surface side (Fig. 10, right side of 1300) is located at a position overlapping an end portion of the first internal electrode on a second end surface side as viewed from the lamination direction (Fig. 10, right sides of both 1200 and 1300 overlap see Fig. 7A/7B).  
Regarding claim 4, LEE, as modified by CHUNG, further teaches that the first external electrode entirely or substantially entirely covers the first end surface of the laminated body (Fig. 11, 131 covers end surface).  
Regarding claim 5, LEE, as modified by CHUNG, further teaches a third external electrode (Fig. 1,1 132) and a fourth external electrode (Fig. 11, 133) provided on the surface of the laminated body (Fig. 11); wherein the third external electrode is provided on the second end surface of the laminated body (Fig. 11, 132 on right end in L direction), and extends from the second end surface of the laminated body to cover a portion of the first side surface and a portion of the second side surface (Fig. 11, 132 extends to tops and sides); 57the first internal electrode is exposed at the first side surface and the second side surface of the laminated body (Fig. 10, 1200 exposed at top and bottom sides) and electrically connected to the third external electrode (Figs. 10-11), and is not exposed at the second end surface of the laminated body (Fig. 10, 1200 not exposed at right side of electrode due to 1110a); and the second internal electrode is exposed at the first side surface of the laminated body and electrically connected to 
Regarding claim 6, LEE, as modified by CHUNG, further teaches that the first internal electrode includes a first A internal electrode (Fig. 10, 1240) and a first B internal electrode (Fig. 10, 1220); the first A internal electrode is exposed at the first side surface of the laminated body and electrically connected to the first external electrode (Fig. 10, 1240 exposed at top surface), and is not exposed at the first end surface of the laminated body (Fig. 10); and the first B internal electrode is exposed at the second side surface of the laminated body and electrically connected to the first external electrode (Fig. 10, 1220 exposed at bottom surface), and is not exposed at the first end surface of the laminated body (Fig. 10).  
Regarding claim 7, LEE, as modified by CHUNG, further teaches that the first A internal electrode is located at a 58different position in the lamination direction from a position of the first B internal electrode (Fig. 10).
Regarding claim 15, LEE, as modified by CHUNG, further teaches that the third external or substantially entirely electrode entirely covers the second end surface of the laminated body (Fig. 11, 132 covers end surface in L direction).  
Regarding claim 16, LEE, as modified by CHUNG, further teaches that the second external electrode extends from the first side surface to cover a portion of the first main surface and a portion of the second main surface (Fig. 11, 134 extends onto side surfaces in W direction from top surface).  
Regarding claim 17, LEE, as modified by CHUNG, further teaches that the fourth external electrode extends from the second side surface to cover a portion of the first main surface and a portion of the second main surface (Fig. 11, 133 extends onto side surfaces in W direction from bottom surface).  
Regarding claim 18, LEE, as modified by CHUNG, further teaches that the first internal electrode includes a first counter electrode portion (Fig. 10, 1210) that faces the second internal electrode (Fig. 10), a first extended electrode portion (Fig. 10, 1240) extended from the first counter electrode portion to the first side surface of the laminated body (Fig. 10), a second extended electrode portion (Fig. 10, 1220) extended from the first counter electrode portion to the second side surface of the laminated body (Fig. 10), a third extended electrode portion (Fig. 10, 1250) extended from the first counter electrode portion to the first side surface of the laminated body (Fig. 10), and a fourth 63extended electrode portion (Fig. 10, 1230) extended from the first counter electrode portion to the second side surface of the laminated body (Fig. 10).  
Regarding claim 19, LEE, as modified by CHUNG, further teaches that the first extended electrode portion is exposed at the first side surface of the laminated body and electrically connected to the first end surface external electrode (Figs. 10-11), the second extended electrode portion is exposed at the second side surface of the laminated body and electrically connected to the first end surface external electrode (Figs. 10-11), the third extended electrode portion is exposed at the first side surface of the laminated body and electrically connected to the second end surface external electrode (Figs. 10-11), and the fourth extended electrode portion is exposed at the second side surface of the laminated body and electrically connected to the second end surface external electrode (Figs. 10-11).  
Regarding claim 20, LEE, as modified by CHUNG, further teaches that the second internal electrode is substantially cross- shaped (Fig. 10), and includes a second counter electrode portion (Fig. 10, 1310) facing the first internal electrode (Fig. 10), a fifth extended electrode portion (Fig. 10, 1330) extended from the second counter electrode portion to the first side surface of the laminated body (Fig. 10), and a sixth extended electrode portion (Fig. 10, 1320) extended from the second counter electrode portion to the second side surface of the laminated 64body (Fig. 10).
Regarding claim 21, LEE, as modified by CHUNG, further teaches that the length of the gap between the end of the first internal electrode and the first end surface of theApplication No. 16/679,410September 2, 2021Reply to the Office Action dated June 29, 2021Page 6 of 12 laminated body in the length direction is about 10 µm to about 30 µm (CHUNG multiple examples where Gmin 15 µm [Table 2]; Gmin=Ms [0016]).  
Regarding claim 22, LEE, as modified by CHUNG, further teaches that the length of the gap between the end of the first internal electrode and the first end surface of the laminated body in the length direction is about 15 µm to about 20 µm (CHUNG multiple examples where Gmin 15 µm [Table 2]; Gmin=Ms [0016]).
Additional Relevant Prior Art
Sasaki et al (US 2017/0032897) teaches relevant art in Figs. 14-16.
LEE et al (US 2009/0086406) teaches relevant art in Figs. 2 and 5-16.
TANIGUCHI et al (US 2009/0316330) teaches relevant art in Fig. 8A-8B.
LEE et al (US 2009/0225492) teaches relevant art in Figs. 5-8.
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-22 have been considered but are moot because the new ground of rejection relies on additional art to teach the new limitations not used in the previous rejection of record.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P MCFADDEN whose telephone number is (571)270-5649.  The examiner can normally be reached on M-T 8am-9pm PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MICHAEL P MCFADDEN/              Primary Examiner, Art Unit 2848